Order entered December 22, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01203-CR

                          MARK PATRICK FIBRANZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 8
                                   Dallas County, Texas
                           Trial Court Cause No. M12-36516-J

                                          ORDER
         The Court GRANTS appellant’s December 18, 2014 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                    /s/   ADA BROWN
                                                          JUSTICE